Appellant’s contention that he was not arraigned on the indictment to which he pleaded guilty is contrary to at least some of the inferences to be drawn from the admittedly inconsistent records; but it has been held that a failure to arraign does not tend to prejudice the rights of a defendant who pleads guilty or proceeds to trial. (People v. Kass, 35 Misc 2d 449, 450 [resettlement den. 36 Misc 2d 1], affd. 18 A D 2d 796.) As to the second ground of appellant’s application, the acceptance of his plea of guilty, through his attorney, in open court, would not constitute grounds for reversal upon a direct appeal (People v. Sadness, 300 N. Y. 69, 73, cert. den. 338 U. S. 952) or, consequently, a basis for coram nobis. In any event, each ground is for error appearing upon the face of the record and hence coram nobis cannot be invoked in the case of either. (People v. Kass, supra, p. 450 [as to nonarraignment]; People v. Sadness, supra, pp. 73-74 [as to plea].) Order unanimously affirmed. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.